Name: 2008/425/EC: Commission Decision of 25 April 2008 laying down standard requirements for the submission by Member States of national programmes for the eradication, control and monitoring of certain animal diseases and zoonoses for Community financing (notified under document number C(2008) 1585) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: information and information processing;  agricultural activity;  health;  agricultural policy;  EU finance
 Date Published: 2008-06-18

 18.6.2008 EN Official Journal of the European Union L 159/1 COMMISSION DECISION of 25 April 2008 laying down standard requirements for the submission by Member States of national programmes for the eradication, control and monitoring of certain animal diseases and zoonoses for Community financing (notified under document number C(2008) 1585) (Text with EEA relevance) (2008/425/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 24(10) thereof, Whereas: (1) Decision 90/424/EEC lays down the procedures governing the Community's financial contribution towards the programmes for the eradication, control and monitoring of animal diseases and zoonoses. Pursuant to that Decision, a Community financial measure is to be introduced to reimburse the expenditure incurred by the Member States for the financing of national programmes for the eradication, control and monitoring of the animal diseases and zoonoses listed in the Annex to that Decision. (2) Decision 90/424/EEC provides that each year, by 30 April at the latest, Member States are to submit to the Commission the annual or multi-annual programmes starting in the following year for which they wish to receive a financial contribution from the Community. (3) Based on Article 3 of Decision 90/424/EEC, as amended by Decision 2006/965/EC, programmes for Enzootic bovine leucosis (EBL) and Aujeszky's disease may be funded until 31 December 2010. (4) Commission Decision 2004/450/EC of 29 April 2004 laying down standard requirements for the content of applications for Community financing for programmes for the eradication, monitoring and control of animal diseases (2) provides that Member States seeking a financial contribution from the Community for programmes for the eradication, monitoring and control of certain animal diseases are to submit applications containing certain information set out in that Decision. (5) Commission Decision 2008/341/EC of 25 April 2008 laying down Community criteria for national programmes for the eradication, control and monitoring of certain animal diseases and zoonoses (3) lays down criteria to be fulfilled by the national programmes in order to be approved by the Commission under the Community financial measure provided for in Article 24(1) of Decision 90/424/EEC. (6) Following the adoption of Decision 2008/341/EC and in order to further improve the process of submission, approval and assessment of progress during the implementation of the programmes, the standard requirements for the applications by Member States for Community financing for national programmes should be updated and made consistent with those criteria. For the sake of clarity, Decision 2004/450/EC should be repealed and replaced by this Decision. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 (a) Annex I to this Decision in respect of:  bovine tuberculosis,  bovine brucellosis,  ovine and caprine brucellosis (B. melitensis),  bluetongue in endemic or high risk areas,  African swine fever,  swine vesicular disease,  classical swine fever,  anthrax,  contagious bovine pleuropneumonia,  rabies,  echinococcosis,  trichinellosis,  verotoxigenic E. coli,  enzootic bovine leucosis (EBL) and Aujeszky's disease; (b) Annex II to this Decision in respect of salmonellosis (zoonotic salmonella); (c) Annex III to this Decision in respect of transmissible spongiform encephalopathies (TSE) (bovine spongiform encephalopathy (BSE), scrapie and chronic waste disease (CWD); (d) Annex IV to this Decision in respect of avian influenza in poultry and wild birds; (e) Annex V to this Decision in respect of:  infectious haematopoietic necrosis,  infectious salmon anaemia,  spring viraemia of carp (SVC),  viral haemorrhagic septicÃ ¦mia (VHS),  koi herpes virus infection (KHV),  infection with Bonamia ostreae,  infection with Marteilia refringens,  white spot disease in crustaceans. Article 2 Decision 2004/450/EC is repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 25 April 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. (2) OJ L 155, 30.4.2004, p. 95; corrected by OJ L 193, 1.6.2004, p. 71. Decision as last amended by Decision 2007/268/EC (OJ L 115, 3.5.2007, p. 3). (3) OJ L 115, 29.4.2008, p. 44. ANNEX I Standard requirements for the submission of national programmes for the eradication, control and monitoring of the animal diseases or zoonoses referred to in Article 1(a) (1) 1. Identification of the programme Member State: Disease(s) (2): Request of Community co-financing for (3): Reference of this document: Contact (name, phone, fax, e-mail): Date sent to the Commission: 2. Historical data on the epidemiological evolution of the disease(s) (4): 3. Description of the submitted programme (5): 4. Measures of the submitted programme 4.1. Summary of measures under the programme First year: Last year: Ã¯   Control Ã¯   Eradication Ã¯   Testing Ã¯   Testing Ã¯   Slaughter of animals tested positive Ã¯   Slaughter of positive animals tested Ã¯   Killing of animals tested positive Ã¯   Killing of animals tested positive Ã¯   Vaccination Ã¯   Extended slaughter or killing Ã¯   Treatment Ã¯   Disposal of products Ã¯   Disposal of products Ã¯   Eradication, control or monitoring. Ã¯   Other measures (specify): 4.2. Organisation, supervision and role of all stakeholders (6) involved in the programme: 4.3. Description and demarcation of the geographical and administrative areas in which the programme is to be implemented (7): 4.4. Description of the measures of the programme (8) : 4.4.1. Notification of the disease: 4.4.2. Target animals and animal population: 4.4.3. Identification of animals and registration of holdings: 4.4.4. Qualifications of animals and herds (9): 4.4.5. Rules on the movement of animals: 4.4.6. Tests used and sampling schemes: 4.4.7. Vaccines used and vaccination schemes: 4.4.8. Information and assessment on bio-security measures management and infrastructure) in place in the holdings involved: 4.4.9. Measures in case of a positive result (10): 4.4.10. Compensation scheme for owners of slaughtered and killed animals: 4.4.11. Control on the implementation of the programme and reporting: 5. Benefits of the programme (11): 6. Data on the epidemiological evolution during the last five years (12) 6.1. Evolution of the disease (13) 6.1.1. Data on herds (14) (one table per year and per disease/species) Year: Disease (15): Situation on date: Animal species: Region (16) Total number of herds (17) Total number of herds under the programme Number of herds checked (18) Number of positive herds (19) Number of new positive herds (20) Number of herds depopulated % positive herds depopulated Indicators % herd coverage % positive herds Period herd prevalence % new positive herds Herd incidence 1 2 3 4 5 6 7 8 = (7/5)Ã 100 9 = (4/3)Ã 100 10 = (5/4)Ã 100 11 = (6/4)Ã 100 Total 6.1.2. Data on animals (one table per year and per disease/species) Year: Disease (21): Situation on date: Animal species: Region (22) Total number of animals (23) Number of animals (24) to be tested under the programme Number of animals (24) tested Number of animals tested individually (25) Number of positive animals Slaughtering Indicators Number of animals with positive result slaughtered or culled Total number of animals slaughtered (26) % coverage at animal level % positive animals Animal prevalence 1 2 3 4 5 6 7 8 9=(4/3)Ã 100 10=(6/4)Ã 100 Total 6.2. Stratified data on surveillance and laboratory tests 6.2.1. Stratified data on surveillance and laboratory tests (one table per year and per disease/species) Year: Disease (27): Animal species/category: Description of the used serological tests: Description of the used microbiological or virological tests: Description of the other used tests: Region (28) Serological tests Microbiological or virological tests Other tests Number of samples tested (29) Number of positive samples (30) Number of samples tested (29) Number of positive samples (30) Number of samples tested (29) Number of positive samples (30) Total 6.3. Data on infection (one table per year and per disease/species) Year: Disease (31): Animal species: Region (32) Number of herds infected (33) Number of animals infected Total 6.4. Data on the status of herds at the end of each year (34) Year: Disease (35): Animal species: Region (36) Status of herds and animals under the programme (37) Total number of herds and animals under the programme Unknown (38) Not free or not officially free from disease Free or officially free from disease status suspended (41) Free from disease (42) Officially free from disease (43) Last check positive (39) Last check negative (40) Herds Animals (44) Herds Animals (44) Herds Animals (44) Herds Animals (44) Herds Animals (44) Herds Animals (44) Herds Animals (44) Total 6.5. Data on vaccination or treatment programmes (45) Year: Disease (46): Animal species: Description of the used vaccination, therapeutic or other scheme: Region (47) Total number of herds (48) Total number of animals Information on vaccination or treatment programme Number of herds (48) in vaccination or treatment programme Number of herds (48) vaccinated or treated Number of animals vaccinated or treated Number of doses of vaccine or treatment administered Number of adults (49) vaccinated Number of young (49) animals vaccinated Total 6.6. Data on wildlife (50) 6.6.1. Estimation of wildlife population Year: Method of estimation (51): Regions (52) Estimation of the population of the concerned wild species Species: Species: Species: Species: Total 6.6.2. Monitoring of wildlife (one table per year and per disease/species) Year: Disease (53): Animal species: Description of the used serological tests: Description of the used microbiological or virological tests: Description of the other used tests: Region (54) Microbiological or virological tests Serological tests Other tests Number of samples tested Number of positive samples Number of samples tested Number of positive samples Number of samples tested Number of positive samples Total 6.6.3. Data on vaccination or treatment of wildlife Year: Disease (55): Animal species: Description of the used vaccination, therapeutic or other scheme: Region (56) Square km Vaccination or treatment programme Number of doses of vaccine or treatment to be administered Number of campaigns Total number of doses of vaccine or treatment administered Total 7. Targets 7.1. Targets related to testing (one table for each year of implementation) 7.1.1. Targets on diagnostic tests Disease (57): Animal species: Region (58) Type of the test (59) Target population (60) Type of sample (61) Objective (62) Number of planned tests Total 7.1.2. Targets on testing herds and animals (63) 7.1.2.1. Targets on the testing of herds (64) Disease (65): Animal species: Region (66) Total number of herds (67) Total number of herds under the programme Number of herds expected to be checked (68) Number of expected positive herds (69) Number of expected new positive herds (70) Number of herds expected to be depopulated % positive herds expected to be depopulated Target indicators Expected % herd coverage % positive herds Expected period herd prevalence % new positive herds Expected herd incidence 1 2 3 4 5 6 7 8 = (7/5)Ã 100 9 = (4/3)Ã 100 10 = (5/4)Ã 100 11 = (6/4)Ã 100 Total 7.1.2.2. Targets on the testing of animals Disease (71): Animal species: Region (72) Total number of animals (73) Number of animals (74) under the programme Number of animals (74) expected to be tested Number of animals to be tested individually (75) Number of expected positive animals Slaughtering Target indicators Number of animals with positive result expected to be slaughtered or culled Total number of animals expected to be slaughtered (76) Expected % coverage at animal level % positive animals (Expected animal prevalence) 1 2 3 4 5 6 7 8 9=(4/3)Ã 100 10=(6/4)Ã 100 Total 7.2. Targets on qualification of herds and animals (77) (one table for each year of implementation) Disease (78): Animal species: Region (79) Total number of herds and animals under the programme Targets on the status of herds and animals under the programme (80) Expected unknown (81) Expected not free or not officially free from disease Expected free or officially free from disease status suspended (84) Expected free from disease (85) Expected officially free from disease (86) Last check positive (82) Last check negative (83) Herds Animals (87) Herds Animals (87) Herds Animals (87) Herds Animals (87) Herds Animals (87) Herds Animals (87) Herds Animals (87) 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 Total 7.3. Targets on vaccination or treatment (one table for each year of implementation) 7.3.1. Targets on vaccination or treatment (88) Disease (89): Animal species: Region (90) Total number of herds (91) in vaccination or treatment programme Total number of animals in vaccination or treatment programme Targets on vaccination or treatment programme Number of herds (91) in vaccination or treatment programme Number of herds (91) expected to be vaccinated or treated Number of animals expected to be vaccinated or treated Number of doses of vaccine or treatment expected to be administered Number of adults (92) expected to be vaccinated Number of young (92) animals expected to be vaccinated Total 7.3.2. Targets on vaccination or treatment (93) of wildlife Disease (94): Animal species: Region (95) Square km Targets on the vaccination or treatment programme Number of doses of vaccine or treatments expected to be administered in the campaign Expected number of campaigns Total number of doses of vaccine or treatment expected to be administered Total 8. Detailed analysis of the cost of the programme (one table per year of implementation) Costs related to Specification Number of units Unitary cost in EUR Total amount in EUR Community funding requested (yes/no) 1. Testing 1.1. Cost of the analysis Test: Test: Test: 1.2. Cost of sampling 1.3. Other costs 2. Vaccination or treatment 2.1. Purchase of vaccine/treatment 2.2. Distribution costs 2.3. Administering costs 2.4. Control costs 3. Slaughter and destruction 3.1. Compensation of animals 3.2. Transport costs 3.3. Destruction costs 3.4. Loss in case of slaughtering 3.5. Costs from treatment of products (milk, eggs, hatching eggs, etc.) 4. Cleaning and disinfection 5. Salaries (staff contracted for the programme only) 6. Consumables and specific equipment 7. Other costs Total (1) In the case of the second and subsequent years of a multi-annual programme that has already been approved by a Commission Decision, only section 1, section 7 and section 8 need to be completed. (2) One document per disease is used unless all measures of the programme on the target population are used for the monitoring, control and eradication of different diseases. (3) Indicate the year(s) for which co-financing is requested. (4) A concise description is given with data on the target population (species, number of herds and animals present and under the programme), the main measures (testing, testing and slaughter, testing and killing, qualification of herds and animals, vaccination) and the main results (incidence, prevalence, qualification of herds and animals). The information is given for distinct periods if the measures were substantially modified. The information is documented by relevant summary epidemiological tables, graphs or maps. (5) A concise description of the programme is given with the main objective(s) (monitoring, control, eradication, qualification of herds and/or regions, reducing prevalence and incidence), the main measures (testing, testing and slaughter, testing and killing, qualification of herds and animals, vaccination), the target animal population and the area(s) of implementation and the definition of a positive case. (6) Describe the authorities in charge of supervising and coordinating the departments responsible for implementing the programme and the different operators involved. Describe the responsibilities of all involved. (7) Describe the name and denomination, the administrative boundaries, and the surface of the administrative and geographical areas in which the programme is to be applied. Illustrate with maps. (8) A comprehensive description needs to be provided of all measures unless reference can be made to Community legislation. The national legislation in which the measures are laid down is mentioned. (9) To mention only if applicable. (10) A short description is provided of the measures as regards positive animals (slaughter, destination of carcasses, use or treatment of animal products, the destruction of all products which could transmit the disease or the treatment of such products to avoid any possible contamination, a procedure for the disinfection of infected holdings, the therapeutic or preventive treatment chosen, a procedure for the restocking with healthy animals of holdings which have been depopulated by slaughter and the creation of a surveillance zone around the infected holding,). (11) A description is provided of the benefits for farmers and society in general. (12) The data on the evolution of the disease are provided according to the tables below where appropriate. (13) No data to provide in case of rabies. (14) Herds or flocks or holdings as appropriate. (15) Disease and animal species if necessary. (16) Region as defined in the eradication programme of the Member State. (17) Total number of herds existing in the region including eligible herds and non-eligible herds for the programme. (18) Check means to perform a herd level test under the programme for the respective disease with the purpose of maintaining or upgrading, the health status of the herd. In this column a herd must not be counted twice even if has been checked more than once. (19) Herds with at least one positive animal during the period independent of the number of times the herd has been checked. (20) Herds which status in the previous period was Unknown, Not free-negative, Free, Officially Free or Suspended and have at least one animal tested positive in this period. (21) Disease and animal species if necessary. (22) Region as defined in the approved eradication programme of the Member State. (23) Total number of animals existing in the region including eligible herds and non-eligible herds for the programme. (24) Includes animals tested individually or under bulk level scheme. (25) Include only animals tested individually, do not include animals tested by bulk level samples (for instance: milk bulk tank tests). (26) Include all positive animal slaughtered and also the negative animals slaughtered under the programme. (27) Disease and animal species if necessary. (28) Region as defined in the approved eradication programme of the Member State. (29) Number of samples tested. (30) Number of positive samples. (31) Disease and animal species if necessary. (32) Region as defined in the eradication programme of the Member State. (33) Herds or flocks or holdings as appropriate. (34) Only data to provide for bovine tuberculosis, bovine brucellosis, ovine and caprine brucellosis (B. melitensis), enzootic bovine leucosis (EBL) and Aujesky's disease. (35) Disease and species if necessary. (36) Region as defined in the approved eradication programme of the Member State. (37) At the end of the year. (38) Unknown: No previous checking results available. (39) Not free and last check positive: Herd checked with at least one positive result in the latest check. (40) Not free and last check negative: Herd checked with negative results in the latest check but not being Free or Officially Free. (41) Suspended as defined in Community or national legislation for the respective disease at the end of the reporting period. (42) Free herd as defined in Community or national legislation for the respective disease. (43) Officially free herd as defined in Community or national legislation for the respective disease. (44) Include animals under the programme in the herds with the referred status (left column). (45) Data to provide only if vaccination has been carried out. (46) Disease and species if necessary. (47) Region as defined in the approved eradication programme of the Member State. (48) Herds or flocks or holdings as appropriate. (49) Only for Bovine brucellosis, Ovine and Caprine brucellosis (B. melitensis) as defined in the programme. (50) Data only to provide in case the programme comprises measures as regards wildlife or if the data are epidemiologically relevant for the disease. (51) The hunting bag is considered to be the standard method of estimation. If other method is used, explain. (52) Region as defined in the approved eradication programme of the Member State. (53) Disease and species, if necessary. (54) Region as defined in the approved eradication programme of the Member State. (55) Disease and species if necessary. (56) Region as defined in the approved eradication programme of the Member State. (57) Disease and species if necessary. (58) Region as defined in the approved eradication programme of the Member State. (59) Description of the test (for instance SN-test, AB-Elisa, RBT, etc.). (60) Specification of the targeted species and the categories of targeted animals (for instance sex, age, breeding animal, slaughter animal, etc.). (61) Description of the sample (for instance blood, serum, milk, etc.). (62) Description of the objective (for instance qualification, surveillance, confirmation of suspected cases, monitoring of campaigns, seroconversion, control on deleted vaccines, testing of vaccine, control of vaccination, etc.). (63) Data not to provide in case of rabies. (64) Herds or flocks, or holdings as appropriate. (65) Disease and animal species if necessary. (66) Region as defined in the approved eradication programme of the Member State. (67) Total number of herds existing in the region including eligible herds and non-eligible herds for the programme. (68) Check means to perform a herd level test under the programme for the respective disease with the purpose of maintaining, upgrading, etc., the health status of the herd. In this column a herd must not be counted twice even if it has been checked more than once. (69) Herds with at least one positive animal during the period independent of the number of times the herd has been checked. (70) Herds which status in the previous period was Unknown, Not free-negative, Free, Officially Free or Suspended and have at least one positive animal in this period. (71) Disease and animal species if necessary. (72) Region as defined in the approved eradication programme of the Member State. (73) Total number of animals existing in the region including eligible herds and non-eligible herds for the programme. (74) Includes animals tested individually or under bulk level scheme. (75) Include only animals tested individually, do not include animals tested by bulk level samples (for instance milk bulk tank tests). (76) Include all positive animals slaughtered and also the negative animals slaughtered under the programme. (77) Data to provide only for bovine tuberculosis, bovine brucellosis, ovine and caprine brucellosis (B. melitensis), enzootic bovine leucosis (EBL) and Aujesky's disease. (78) Disease and species if necessary. (79) Region as defined in the approved eradication programme of the Member State. (80) At the end of the year. (81) Unknown: No previous checking results available. (82) Not free and last check positive: Herd checked with at least one positive result in the latest check. (83) Not free and last check negative: Herd checked with negative results in the latest check but not being Free or Officially Free. (84) Suspended as defined for the respective disease in Community or national legislation where appropriate or according national legislation. (85) Free herd as defined for the respective disease where appropriate in Community or national legislation where appropriate or according national legislation. (86) Officially free herd as defined for the respective disease where appropriate in Community or national legislation where appropriate or according national legislation. (87) Include animals under the programme in the herds with the referred status (left column). (88) Data to provide only if appropriate. (89) Disease and species if necessary. (90) Region as defined in the approved eradication programme of the Member State. (91) Herds or flocks or holdings as appropriate. (92) Only for Bovine brucellosis and Ovine, Caprine brucellosis (B. melitensis) as defined in the programme. (93) Data to provide only if appropriate. (94) Disease and species if necessary. (95) Region as defined in the approved eradication programme of the Member State. ANNEX II Standard requirements for the submission of national programmes for the control of Salmonellosis (zoonotic Salmonella) as referred to in Article 1(b) PART A General requirements for the national salmonella control programmes (a) State the aim of the programme (b) Demonstrate the evidence that it complies with the minimum sampling requirements laid down in part B of Annex II to Regulation (EC) No 2160/2003 of the European Parliament and of the Council (1) indicating the relevant animal population and phases of production which sampling must cover Breeding flocks of Gallus gallus:  rearing flocks  day-old chicks,  four-week-old birds  two weeks before moving to laying phase or laying unit  adult breeding flocks  every second week during the laying period, Laying hens:  rearing flocks  day-old chicks,  pullets two weeks before moving to laying phase or laying unit  laying flocks  every 15 weeks during the laying phase, Broilers  birds leaving for slaughter Turkeys  birds leaving for slaughter Herds of pigs:  breeding pigs  animals leaving for slaughter or carcases at the slaughterhouse,  slaughter pigs  animals leaving for slaughter or carcases at the slaughterhouse; (c) demonstrate the evidence that it complies with the specific requirements laid down in Parts C, D and E of Annex II to Regulation (EC) No 2160/2003; and (d) specify the following points: 1. General 1.1. A short summary referring to the occurrence of the salmonellosis [zoonotic salmonella] in the Member State with specific reference to the results obtained in the framework of monitoring in accordance with Article 4 of Directive 2003/99/EC of the European Parliament and of the Council (2), particularly highlighting the prevalence values of the salmonella serovars targeted in the salmonella control programmes. 1.2. The structure and organization of the relevant competent authorities. Please refer to the information flow between bodies involved in the implementation of the programme. 1.3. Approved laboratories where samples collected within the programme are analysed. 1.4. Methods used in the examination of the samples in the framework of the programme. 1.5. Official controls (including sampling schemes) at feed, flock and/or herd level. 1.6. Measures taken by the competent authorities with regard to animals or products in which the presence of Salmonella spp. have been detected, in particular to protect public health, and any preventive measures taken, such as vaccination. 1.7. National legislation relevant to the implementation of the programmes, including any national provisions concerning the activities set out in the programme. 1.8. Any financial assistance provided to food and feed businesses in the context of the programme. 2. Concerning food and feed businesses covered by the programme 2.1. The structure of the production of the given species and products thereof. 2.2. The structure of the production of feed. 2.3. Relevant guidelines for good animal husbandry practices or other guidelines (mandatory or voluntary) on biosecurity measures defining at least:  hygiene management at farms,  measures to prevent incoming infections carried by animals, feed, drinking water, people working at farms, and  hygiene in transporting animals to and from farms. 2.4. Routine veterinary supervision of farms. 2.5. Registration of farms. 2.6. Record-keeping at farms. 2.7. Documents to accompany animals when dispatched. 2.8. Other relevant measures to ensure the traceability of animals. PART B 1. Identification of the programme Member State: Disease: infection of animals with zoonotic Salmonella spp Animal population covered by the programme: Year/s of implementation: Reference of this document: Contact (name, phone, fax, e-mail): Date sent to the Commission: 2. Historical data on the epidemiological evolution of zoonotic salmonellosis specified in point 1 (3): 3. Description of the submitted programme (4): 4. Measures of the submitted programme 4.1. Summary of measures under the programme Duration of the programme: First year: Last year: Ã¯   Control Ã¯   Control/eradication Ã¯   Testing Ã¯   Testing Ã¯   Slaughter of animals tested positive Ã¯   Slaughter of animals tested positive Ã¯   Killing of animals tested positive Ã¯   Killing of animals tested positive Ã¯   Vaccination Ã¯   Extended slaughter or killing Ã¯   Treatment of animal products Ã¯   Disposal of products Ã¯   Disposal of products Ã¯   Monitoring or surveillance Ã¯   Other measures (specify): 4.2. Designation of the central authority in charge of supervising and coordinating the departments responsible for implementing the programme (5): 4.3. Description and delimitation of the geographical and administrative areas in which the programme is to be implemented (6): 4.4. Measures implemented under the programme (7) 4.4.1. Measures and applicable legislation as regards the registration of holdings: 4.4.2. Measures and applicable legislation as regards the identification of animals (8): 4.4.3. Measures and applicable legislation as regards the notification of the disease: 4.4.4. Measures and applicable legislation as regards the measures in case of a positive result (9): 4.4.5. Measures and applicable legislation as regards the different qualifications of animals and herds: 4.4.6. Control procedures and in particular rules on the movement of animals liable to be affected or contaminated by a given disease and the regular inspection of the holdings or areas concerned (10): 4.4.7. Measures and applicable legislation as regards the control (testing, vaccination, etc.) of the disease: 4.4.8. Measures and applicable legislation as regards the compensation for owners of slaughtered and killed animals: 4.4.9. Information and assessment on bio-security measures management and infrastructure in place in the flocks/holdings involved. 5. General description of the costs and benefits (11): 6. Data on the epidemiological evolution during the last five years (12) 6.1. Evolution of zoonotic salmonellosis 6.1.1. Data on evolution of zoonotic salmonellosis Year: Animal species: Situation on date: Disease/infection (13): Region (14) Type of flock (15) Total number of flocks (16) Total number of animals Total number of flocks under the programme Total number of animals under the programme Number of flocks checked (17) Number of positive (18) flocks (13) Number of flocks depopulated (13) Total number of animals slaughtered or destroyed (13) Quantity of eggs destroyed (number or kg) (13) Quantity of eggs channelled to egg products (number or kg) (13) (a1) (a2) (a3) (a3) (a4) (a4) (a3) (a4) (a3) (a4) (a3) Total 6.2. Stratified data on surveillance and laboratory tests 6.2.1. Stratified data on surveillance and laboratory tests (one table per year and per disease/species) Year: Animal species (19): Category (20): Description of the used serological tests: Description of the used microbiological or virological tests: Description of the other used tests: Region (21) Serological tests Microbiological or virological tests Other tests Number of samples tested (22) Number of positive samples (23) Number of samples tested (22) Number of positive samples (23) Number of samples tested (22) Number of positive samples (23) Total 6.3. Data on infection (one table per year and per species) Year: Animal species (24): Region (25) Number of herds infected (26) Number of animals infected Total 6.4. Data on vaccination programmes (27) Year: Animal species: (28): Description of the used vaccination Region (29) Total number of herds (30) Total number of animals Information on vaccination programme Number of herds (30) in vaccination programme Number of herds (30) vaccinated Number of animals vaccinated Number of doses of vaccine administered Total 7. Targets 7.1. Targets related to testing (one table for each year of implementation) 7.1.1. Targets on diagnostic tests Animal species: (31): Region (32) Type of the test (33) Target population (34) Type of sample (35) Objective (36) Number of planned tests Total 7.1.2. Targets on testing of flocks (37) Year: Animal species: Situation on date: infection (38): Region (39) Type of flock (40) Total number of flocks (41) Total number of animals Total number of flocks under the programme Total number of animals under the programme Expected number of flocks to be checked (42) Number of flocks (43) expected to be positive (38) Number of flocks expected to be depopulated (38) Total number of animals expected to be slaughtered or destroyed (38) Expected quantity of eggs to be destroyed (number or kg) (38) Expected quantity of eggs channelled to egg products (number or kg) (38) (a1) (a2) (a3) (a4) (a3) (a4) (a3) (a4) (a3) (a4) (a3) Total 7.2. Targets on vaccination (one table for each year of implementation) 7.2.1. Targets on vaccination (44) Animal species: (45): Region (46) Total number of herds (47) in vaccination programme Total number of animals in vaccination programme Targets on vaccination programme Number of herds (47) in vaccination programme Number of herds (47) expected to be vaccinated Number of animals expected to be vaccinated Number of doses of vaccine expected to be administered Total 8. Detailed analysis of the cost of the programme (one table per year of implementation) Costs related to Specification Number of units Unitary cost in EUR Total amount in EUR Community funding requested (yes/no) 1. Testing 1.1. Cost of the analysis Test: Number of bacteriological tests (cultivation) planned to be carried out in the framework of official sampling Test: Number of serotyping of relevant isolates tests planned to be carried out 1.2. Cost of sampling 1.3. Other costs 2. Vaccination or treatment of animal products 2.1. Purchase of vaccine/treatment of animal products Number of purchase of vaccine doses planned if a vaccination policy is part of the programme as set out explicitly under point 4 of Annex II 2.2. Distribution costs 2.3. Administering costs 2.4. Control costs 3. Slaughter and destruction 3.1. Compensation of animals 3.2. Transport costs 3.3. Destruction costs 3.4. Loss in case of slaughtering 3.5. Costs from treatment of animal products (milk, eggs, hatching eggs, etc.) 4. Cleaning and disinfection 5. Salaries (staff contracted for the programme only) 6. Consumables and specific equipment 7. Other costs Total (1) OJ L 325, 12.12.2003, p. 1. (2) OJ L 325, 12.12.2003, p. 31. (3) A concise description is given with data on the target population (species, number of flocks/herds and animals present and under the programme), the main measures (testing, testing and slaughter, testing and killing, qualification of flocks/herds and animals, vaccination) and the main results (incidence, prevalence, qualification of flocks/herds and animals). The information is given for distinct periods if the measures were substantially modified. The information is documented by relevant summary epidemiological tables, graphs or maps. (4) A concise description of the programme is given with the main objective(s) (monitoring, control, eradication, qualification of flocks/herds and/or regions, reducing prevalence and incidence), the main measures (testing, testing and slaughter, testing and killing, qualification of flocks/herds and animals, vaccination), the target animal population and the area(s) of implementation and the definition of a positive case. (5) Describe the authorities in charge of supervising and coordinating the departments responsible for implementing the programme and the different operators involved. Describe the responsibilities of all involved. (6) Describe the name and denomination, the administrative boundaries, and the surface of the administrative and geographical areas in which the programme is to be applied. Illustrate with maps. (7) Where appropriate Community legislation is mentioned. Otherwise the national legislation is mentioned. (8) Not applicable for poultry. (9) A short description is provided of the measures as regards positive animals (slaughter, destination of carcasses, use or treatment of animal products, the destruction of all products which could transmit the disease or the treatment of such products to avoid any possible contamination, a procedure for the disinfection of infected holdings, a procedure for the restocking with healthy animals of holdings which have been depopulated by slaughter. (10) A short description of the control procedures and in particular rules on the movement of animals liable to be affected or contaminated by a given disease and the regular inspection of the holdings or areas is provided. (11) A description is provided of all costs for the authorities and society and the benefits for farmers and society in general. (12) The data on the evolution of zoonotic salmonellosis are provided according to the tables where appropriate. (13) For zoonotic salmonellosis indicate the serotypes covered by the control programmes: (a1) for salmonella enteritidis, (a2) for salmonella typhimurium, (a3) for other serotypes-specify as appropriate, (a4) for salmonella enteritidis or salmonella typhimurium. (14) (a1) Region as defined in the approved control and eradication programme of the Member State. (15) For example, breeding flocks (rearing, adult flocks), production flocks, laying hen flocks, breeding turkeys, broiler turkeys, breeding pigs, slaughter pigs, etc. Flocks or herds or as appropriate. (16) Total number of flocks existing in the region including eligible flocks and non-eligible flocks for the programme. (17) Check means to perform a flock level test under the programme for the presence of salmonella. In this column a flock must not be counted twice even if it has been checked more than once. (18) If a flock has been checked, in accordance with footnote (d), more than once, a positive sample must be taken into account only once. (19) Animal species if necessary. (20) Category/further specifications such as breeders, laying hens, broilers, breeding turkeys, broiler turkeys, breeding pigs, slaughter pigs, etc., when appropriate. (21) Region as defined in the approved control and eradication programme of the Member State. (22) Number of samples tested. (23) Number of positive samples. (24) Animal species if necessary. (25) Region as defined in the control and eradication programme of the Member State. (26) Herds or flocks or holdings as appropriate. (27) Data to provide only if vaccination has been carried out. (28) Animal species if necessary. (29) Region as defined in the approved control and eradication programme of the Member State. (30) Herds or flocks or holdings as appropriate. (31) Species if necessary. (32) Region as defined in the approved control and eradication programme of the Member State. (33) Description of the test. (34) Specification of the targeted species and the categories of targeted animals if necessary. (35) Description of the sample (for instance faeces). (36) Description of the objective (for instance surveillance, monitoring, control of vaccination). (37) Specify types of flocks if appropriate (breeders, layers, broilers). (38) For zoonotic salmonellosis indicate the serotypes covered by the control programmes: (a1) for salmonella enteritidis, (a2) for salmonella typhimurium, (a3) for other serotypes-specify as appropriate, (a4) for salmonella enteritidis or salmonella typhimurium. (39) (a1) Region as defined in the approved control and eradication programme of the Member State. (40) For example, breeding flocks (rearing, adult flocks), production flocks, laying hen flocks, breeding turkeys, broiler turkeys, breeding pigs, slaughter pigs, etc. Flocks or herds or as appropriate. (41) Total number of flocks existing in the region including eligible flocks and non-eligible flocks for the programme. (42) Check means to perform a flock level test under the programme for the presence of salmonella. In this column a flock must not be counted twice even if it has been checked more than once. (43) If a flock has been checked, in accordance with footnote (d), more than once, a positive sample must be taken into account only once. (44) Data to provide only if appropriate. (45) Species if necessary. (46) Region as defined in the approved control and eradication programme of the Member State. (47) Herds or flocks or holdings as appropriate. ANNEX III Standard requirements for the submission of national programmes of eradication and monitoring of TSEs (1) as referred to in Article 1(c) 1. Identification of the programme Member State: Disease(s) (2): Year of implementation: Reference of this document: Contact (name, phone, fax, e-mail): Date sent to the Commission: 2. Description of the programme 3. Description of the epidemiological situation of the disease 4. Measures included in the programme 4.1. Designation of the central authority in charge of supervising and coordinating the departments responsible for implementing the programme: 4.2. Description and delimitation of the geographical and administrative areas in which the programme is to be applied: 4.3. System in place for the registration of holdings: 4.4. System in place for the identification of animals: 4.5. Measures in place as regards the notification of the disease: 4.6. Monitoring 4.6.1. Monitoring in bovine animals Estimated number of tests Animals referred to in Annex III, Chapter A, Part I, points 2.1, 3 and 4 of Regulation (EC) No 999/2001 of the European Parliament and of the Council (3) Animals referred to in Annex III, Chapter A, Part I, point 2.2 of Regulation (EC) No 999/2001 Others (specify) 4.6.2. Monitoring in ovine animals Estimated number of tests Ovine animals referred to in Annex III, Chapter A, Part II, point 2 of Regulation (EC) No 999/2001 Ovine animals referred to in Annex III, Chapter A, Part II, point 3 of Regulation (EC) No 999/2001 Ovine animals referred to in Annex III, Chapter A, Part II, point 5 of Regulation (EC) No 999/2001 Ovine animals referred to in Annex VII, Chapter A, point 3.4(d) of Regulation (EC) No 999/2001 Ovine animals referred to in Annex VII, Chapter A, point 5(b)(ii) of Regulation (EC) No 999/2001 Others (specify other animal species referred to in Annex III, Chapter A, Part III of Regulation (EC) No 999/2001 4.6.3. Monitoring in caprine animals Estimated number of tests Caprine animals referred to in Annex III, Chapter A, Part II, point 2 of Regulation (EC) No 999/2001 Caprine animals referred to in Annex III, Chapter A, Part II, point 3 of Regulation (EC) No 999/2001 Caprine animals referred to in Annex III, Chapter A, Part II, point 5 of Regulation (EC) No 999/2001 Caprine animals referred to in Annex VII, Chapter A, point 3.3(c) of Regulation (EC) No 999/2001 Caprine animals referred to in Annex VII, Chapter A, point 5(b)(ii) of Regulation (EC) No 999/2001 Others (specify) 4.6.4. Discriminatory tests Estimated number of tests Primary molecular testing referred to in Annex X, Chapter C, point 3.2(c)(i) of Regulation (EC) No 999/2001 4.6.5. Genotyping of positive and randomly selected animals Estimated number of tests Animals referred to in Annex III, Chapter A, Part II, point 8.1 of Regulation (EC) No 999/2001 Animals referred to in Annex III, Chapter A, Part II, point 8.2 of Regulation (EC) No 999/2001 4.7. Eradication 4.7.1. Measures following confirmation of a BSE case: 4.7.1.1. Description: 4.7.1.2. Summary table Estimated number Animals to be killed under the requirements of Annex VII, Chapter A, point 2.1 of Regulation (EC) No 999/2001: 4.7.2. Measures following confirmation of a scrapie case: 4.7.2.1. Description: 4.7.2.2. Summary table Estimated number Animals to be killed under the requirements of Annex VII, Chapter A, point 2.3 of Regulation (EC) No 999/2001: Animals to be genotyped under the requirements of Annex VII, Chapter A, point 2.3 of Regulation (EC) No 999/2001: 4.7.3. Breeding programme for resistance to TSEs in sheep 4.7.3.1. General description (4): 4.7.3.2. Summary table Estimated number Ewes to be genotyped under the framework of a breeding programme referred to in Article 6a of Regulation (EC) No 999/2001 Rams to be genotyped under the framework of a breeding programme referred to in Article 6a of Regulation (EC) No 999/2001 5. Costs 5.1. Detailed analysis of the costs: 5.2. Summary of the costs Costs related to Specification Number of units Unitary cost in EUR Total amount in EUR Community funding requested (yes/no) 1. BSE testing (5) 1.1. Rapid tests Test: Test: Test: Test: 2. Scrapie testing (6) 2.1. Rapid tests Test: Test: Test: 3. Discriminatory testing (7) 3.1. Primary molecular tests Test: Test: 4. Genotyping 4.1. Determination of genotype of animals in the framework of the monitoring and eradication measures laid down by Regulation (EC) No 999/2001 (8) Method 4.2. Determination of genotype of animals in the framework of a breeding programme (9) Method 5. Compulsory slaughter 5.1. Compensation for bovine animals to be killed/slaughtered under the requirements of Annex VII, Chapter A, point 2.1 of Regulation (EC) No 999/2001 5.2. Compensation for ovine and caprine animals to be killed/slaughtered under the requirements of Annex VII, Chapter A, point 2.3 of Regulation (EC)No 999/2001 Total (1) Bovine spongiform encephalopathy (BSE), scrapie and chronic waste disease (CWD). (2) One document per disease is used unless all measures of the programme on the target population are used for the control and eradication of different diseases. (3) OJ L 147, 31.5.2001, p. 1. (4) Description of the programme according to the minimum requirements set out in Annex VII, Chapter B of Regulation (EC) No 999/2001. (5) As referred to in point 4.6.1. (6) As referred to in points 4.6.2 and 4.6.3. (7) As referred to in point 4.6.4. (8) As referred to in points 4.6.5 and 4.7.2.2. (9) As referred to in point 4.7.3.2. ANNEX IV Standard requirements for the submission of national surveillance programmes for avian influenza in poultry and wild birds as referred to in Article 1(d) 1. Identification of the programme Member State: Disease: Year of implementation: Reference of this document: Contact (name, phone, fax, e-mail): Date sent to the Commission: 2. Description of the surveillance programme in poultry 2.1. Objectives, general requirements and criteria 2.2. Design and implementation Table 2.2.1 Poultry holdings (1) (except ducks and geese) to be sampled Serological investigation according to point B of Annex I to Commission Decision 2007/268/EC (4) on holdings of broilers(only when at risk)/fattening turkeys/chicken breeders/turkey breeders/laying hens/free range laying hens/ratites/farmed feathered game (pheasants, partridges, quails ¦)/backyard flocks/others [delete as appropriate] PLEASE USE ONE FORM PER POULTRY CATEGORY NUTS (2) code (2) Total number of holdings (3) Total number of holdings to be sampled Number of samples per holding Total number of tests to be performed per method Methods of laboratory analysis Total Table 2.2.2. Duck and geese holdings to be sampled (5) according to point C of Annex I to Decision 2007/268/EC Serological investigation NUTS 2 code (6) Total number of duck and geese holdings Total number of duck and geese holdings to be sampled Number of samples per holding Total number of tests to be performed per method Methods of laboratory analysis Total 2.3. Laboratory testing: description of the laboratory tests used 3. Description of the surveillance programme in wild birds: 3.1. Objectives, general requirements and criteria 3.2. Design and implementation Table 3.2.1. WILD BIRDS  investigation according to the surveillance programme for avian influenza in wild birds set out in Annex II to Decision 2007/268/EC NUTS (2) code/region (7) Wild birds to be sampled (8) Total number of birds to be sampled Estimated total number of samples to be taken for active surveillance Estimated total number of samples to be taken for passive surveillance Total 3.3. Laboratory testing: description of the laboratory tests used 4. Description of the epidemiological situation of the disease in poultry during the last five years 4.1. Measures included in the programme for surveillance in poultry 4.1.1. Designation of the central authority in charge of supervising and coordinating the departments responsible for implementing the programme 4.1.2. System in place for the registration of holdings 4.1.3. Data on vaccination carried out 5. Description of the epidemiological situation of the disease in wild birds during the last five years 5.1. Measures included in the programme for surveillance in wild birds 5.1.1. Designation of the central authority in charge of supervising and coordinating the departments responsible for implementing the programme 5.1.2. Description and delimitation of the geographical and administrative areas in which the programme is to be applied 5.1.3. Estimation of the local and/or migratory wildlife population 6. Measures in place as regards the notification of the disease 7. Costs 7.1. Detailed analysis of the costs: 7.1.1. Poultry 7.1.2. Wild birds 7.2. Summary of the costs 7.2.1. Poultry surveillance Measures eligible for co-financing surveillance in poultry Methods of laboratory analysis Number of tests to perform per method Unitary test cost (per method) Total cost Serological pre-screening (9) Haemagglutination-inhibition-test (HI) for H5/H7 (10) Virus isolation test PCR test Other measures to be covered Specify activities Sampling Others Total 7.2.2. Wild bird surveillance Measures eligible for co-financing surveillance wild birds Methods of laboratory analysis Number tests to perform per method Unitary test cost (per method) Total cost Serological pre-screening Haemagglutination-inhibition-test (HI) for H5/H7 Virus isolation test PCR test Other measures to be covered Specify activities Sampling Others Total (1) Holdings or herds or flocks or establishments as appropriate. (2) Refers to the location of the holding of origin. In case NUTS (Nomenclature of Territorial Units for Statistics) 2 can not be used, coordinates (long/lat- to write out) are requested. (3) Total number of holdings of one category of poultry in concerned NUTS 2 region. (4) OJ L 115, 3.5.2007, p. 3. (5) Holdings or herds or flocks or establishments as appropriate. (6) Refers to the location of the holding of origin. In case NUTS 2 code can not be used, coordinates (long/lat  to write out) are requested. (7) Refers to the place of collection of birds/samples. In case NUTS 2 code can not be used, region as defined in the programme by the Member State is requested. (8) General description of the wild birds are intended to be sampled in the framework of the active and passive surveillance. (9) Specify the laboratory test to be used. (10) Specify number of tests for H5 and for H7. ANNEX V Standard requirements for the submission of national programmes for the eradication of the aquacultures animal diseases referred to in Article 1(e) Requirements/information needed Information/further explanation and justification 1. Identification of the programme 1.1. Declaring Member State 1.2. Competent authority (address, fax, e-mail) 1.3. Reference of this document 1.4. Date sent to the Commission 2. Type of communication 2.1. Ã¯   Application for eradication programme 3. National legislation (1) 4. Request for co-finance 4.1. Indicate the year(s) for which co-finance is requested 4.2. Agreement of the managing authority of the operational programme (2) (signature and stamp) 5. Diseases 5.1. Fish Ã¯   VHS Ã¯   IHN Ã¯   SVC Ã¯   ISA Ã¯   KHV 5.2. Molluscs Ã¯   Marteilia refringens Ã¯   Bonamia ostrae 5.3. Crustaceans Ã¯   White spot disease 6. General information on the programmes 6.1. Competent Authority (3) 6.2. Organisation, supervision of all stakeholders involved in the programme (4) 6.3. An overview of the structure of the aquaculture industry in the area in question including types of production, species kept etc. 6.4. Notification to the competent authority of suspicion and confirmation of the disease(s) in question has been compulsory since when? 6.5. Early detection system in place throughout the Member States, enabling the competent authority to undertake effective disease investigation and reporting since when? (5) 6.6. Source of aquaculture animals of susceptible species to the disease in question entering in the Member State, zone or compartments for farming 6.7. Guidelines on good hygiene practice (6) 6.8. Epidemiological situation of the disease in at least the previous four years before the commencement of the programme (7) 6.9. Estimated costs and the anticipated benefits of the programme. (8) 6.10. Description of the submitted programme (9) 6.11. Duration of the programme 7. Area covered (10) 7.1. Ã¯   Member State 7.2. Ã¯   Zone (entire water catchment area) (11) 7.3. Ã¯   Zone (part of water catchment area) (12) Identify and describe the artificial or natural barrier that delimits the zone and justify its capability to prevent the upward migration of aquatic animals from the lower stretches of the water catchment area. 7.4. Ã¯   Zone (more than one water catchment area) (13) 7.5. Ã¯   Compartment independent on the surrounding health status (14) Identify and describe for each farm the water supply (15) Ã¯   Well, borehole or spring Ã¯   Water treatment plant inactivating the relevant pathogen (16) Identify and describe for each farm natural or artificial barriers and justify its capability to prevent that aquatic animals enter each farm in a compartment from the surrounding watercourses. Identify and describe for each farm the protection against flooding and infiltration of water form the surrounding 7.6. Ã¯   Compartment dependent on the surrounding health status (17) Ã¯   One epidemiological unit due to geographical localisation and distance from other farms/farming areas (18) Ã¯   All farms comprising the compartment fall within a common biosecurity system. (19) Ã¯   Any additional requirements (20) 7.7. Farms or mollusc farming areas covered by the programme (registration numbers and geographical situation) 8. Measures of the submitted programme 8.1. Summary of the measures under the programme First year Ã¯   Testing Ã¯   Harvesting for human consumption or further processing Ã¯   Immediate Ã¯   Delayed Ã¯   Removal and disposal Ã¯   Immediate Ã¯   Delayed Ã¯   Vaccination Ã¯   Other measures (specify) Last year Ã¯   Testing Ã¯   Harvesting for human consumption or further processing Ã¯   Immediate Ã¯   Delayed Ã¯   Removal and disposal Ã¯   Immediate Ã¯   Delayed Ã¯   Other measures (specify) 8.2. Description of the measures of the programme (21) Target population/species Used tests and sampling schemes. Laboratories involved in the programme (22). Rules on movements of animals Used vaccines and vaccination schemes Measures in case of a positive result (23) Compensation scheme for owners Control and supervision on the implementation of the programme and reporting 10. Data on the epidemiological situation/evolution of the disease in the last four years (one table for each year of implementation) 10.1. Data on testing animals Member State, zone or compartment (24) Disease: Year Farm or mollusc farming area Number of samplings Number of clinical inspections Water temperature at sampling/inspection Species at sampling Species sampled Number of animals sampled (total and by species) Number of tests Positive results of laboratorial examination Positive results of clinical inspections Total 10.2. Data on testing farms or farming areas Disease: Year Member State, zone or compartment (25) Total number of farms or mollusc farming areas (26) Total number farms or mollusc farming areas under the programme Number of farms or mollusc farming areas checked (27) Number of positive farms or mollusc farming areas (28) Number of new positive farms or mollusc farming areas (29) Number of farms or mollusc farming areas depopulated % positive farms or mollusc farming areas depopulated Animals removed and disposed of (30) Target indicators % farms or mollusc farming areas coverage % positive farms or mollusc farming areas period farms or mollusc farming areas prevalence % new positive farms or mollusc farming areas farms or mollusc farming areas incidence 1 2 3 4 5 6 7 8 = 9 10 = 11 = (5/4)Ã 100 12 = (6/4)Ã 100 Total 11. Targets (one table for each year of implementation) 11.1. Targets related to testing animals Member State, zone or compartment (31) Disease: Year Farm or mollusc farming area Number of samplings Number of clinical inspections Water temperature at sampling/Inspection Species at sampling Species sampled Number of animals sampled (total and by species) Number of tests Total 11.2. Targets on testing farms or farming areas Disease: Year Member State, zone or compartment (32) Total number of farms or mollusc farming areas (33) Total number farms or mollusc farming areas under the programme Number of farms or mollusc farming areas expected to be checked (34) Number of expected positive farms or mollusc farming areas (35) Number of expected new positive farms or mollusc farming areas (36) Number of farms or mollusc farming areas expected to be depopulated % positive farms or mollusc farming areas expected to be depopulated Target indicators Expected % farms or mollusc farming areas coverage % positive farms or mollusc farming areas Expected period farms or mollusc farming areas prevalence % new positive farms or mollusc farming areas Expected farms or mollusc farming areas incidence 1 2 3 4 5 6 7 8 = (7/5)Ã 100 9 = (4/3)Ã 100 10 = (5/4)Ã 100 11 = (6/4)Ã 100 Total 12. Detailed analysis of the cost of the programme (one table per year of implementation) Costs related to Specification Number of units Unitary cost in EUR Total amount in EUR Community (37) funding requested (yes/no) 1. Testing 1.1. Cost of the analysis Test: Test: Test: 1.2. Cost of sampling 1.3. Other costs 2. Vaccination or treatment 2.1. Purchase of vaccine/treatment 2.2. Distribution costs 2.3. Administering costs 2.4. Control costs 3. Removal and disposal of the aquaculture animals 3.1. Compensation of animals 3.2. Transport costs 3.3. Disposal costs 3.4. Loss in case of removal 3.5. Costs from treatment of products 4. Cleansing and disinfection 5. Salaries (staff contracted for the programme only) 6. Consumables and specific equipment 7. Other costs Total (1) National legislation in force applicable to the application for eradication programme. (2) In accordance with Article 12 of Commission Regulation (EC) N 498/2007 of 26 March 2007 laying down detailed rules for the implementation of Council Regulation (EC) No 1198/2006 on the European Fisheries Fund (OJ L 120, 10.5.2007, p. 1). (3) A description shall be provided of the structure, competencies, duties and powers of the Competent Authority or Competent Authorities involved. (4) A description shall be provided of the authorities in charge of the supervision and coordination of the programme and the different operators involved. (5) The early detection systems shall in particular ensure the rapid recognition of any clinical sings consistent with the suspicion of a disease, emerging disease, or unexplained mortality in farms or molluscs farming areas, and in the wild, and the rapid communication of the event to the competent authority with the aim to activating diagnostic investigation with minimum delay. The early detection system shall include at least the following: (a) broad awareness, among the personnel employed in aquaculture businesses or involved in the processing of aquaculture animals, of any signs consistent with the presence of a disease, and training of veterinarians of aquatic animals health specialists in detecting and reporting unusual disease occurrence; (b) veterinarians or aquatic animal health specialists trained in recognising and reporting suspicious disease occurrence; (c) access by the competent authority to laboratories with the facilities for diagnosing and differentiating listed and emerging diseases. (6) A description shall be provided in accordance with Article 9 of Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (OJ L 328, 24.11.2006, p. 14). (7) Information shall be given using the table laid down in Part 10 of Annex V to this Decision. (8) A description shall be provided of the benefits for farmers and society in general. (9) A concise description of the programme shall be given with the main objectives, the main measures, the target population, the areas of implementation and the definition of a positive case. (10) The area covered shall be clearly identified and described in a map, which should be attached as an Annex to the application. (11) An entire water catchment area from its sources to its estuary. (12) Part of a water catchment area from the source(s) to a natural or artificial barrier that prevents the upward migration of aquatic animals from the lower stretches of the water catchment area. (13) More than one water catchment area, including their estuaries, due to the epidemiological link between the catchment areas through the estuary. (14) Compartments comprising one or more farms or mollusc farming areas where the health status regarding a specific disease is independent on the health status regarding that disease of surrounding natural waters. (15) An compartment which is independent of the health status of surrounding waters, shall be supplied with water: (a) through a water treatment plant inactivating the relevant pathogen in order to reduce the risk of the introduction of the disease to an acceptable level; or (b) directly from a well, a borehole or a spring. Where such water supply is situated outside the premises of the farm, the water shall be supplied directly to the farm, and be channelled through a pipe. (16) Technical information shall be provided to demonstrate that the relevant pathogen is inactivated in order to reduce the risk of the introduction of the disease to an acceptable level. (17) Compartments comprising one or more farms or mollusc farming areas where the health status regarding a specific disease is dependent on the health status regarding that disease of surrounding natural waters. (18) A description shall be provided of the geographical localisation and the distance from other farms/farming areas that make possible to consider the compartment as one epidemiological unit. (19) A description shall be provided of the common biosecurity system. (20) Each farm or mollusc farming area in a compartment which is dependent on the health status of surrounding waters shall be subject to additional measures imposed by the competent authority, when considered necessary to prevent the introduction of diseases. Such measures may include the establishment of a buffer zone around the compartment in which a monitoring programme is carried out, and the establishment of additional protection against the intrusion of possible pathogen carriers or vectors. (21) A comprehensive description needs to be provided unless reference can be made to Community legislation. The national legislation in which the measures are laid down shall be mentioned. (22) Describe diagnostic methods and sampling schemes. When OIE or EU standards are applied, refer to them. If not, describe them. Name the laboratories involved in the programme (National Reference Laboratory or designated laboratories). (23) A description is provided of the measures as regards positive animals (immediate or delayed harvesting for human consumption, immediate or delayed removal and disposal, measures to avoid the spread of the pathogen when harvesting, further processing or removal and disposal takes place, a procedure for the disinfection of the infected farms or mollusc farming areas, a procedure for restocking with healthy animals in farms or farming areas which have been depopulated and creation of surveillance zone around the infected farm or farming area, etc.). (24) Member State, zone or compartment as defined in Point 7 of Annex V. (25) Member State, zone or compartment as defined in Point 7 of Annex V. (26) Total number of farms or mollusc farming areas existing in the Member State, Zone or Compartment as defined in Point 7 of Annex V. (27) Check means to perform a farm/mollusc farming area level test under the programme for the respective disease with the purpose of upgrading the health status of the farm/mollusc farming area. In this column a farm/mollusc farming area should not be counted twice even if has been checked more than once. (28) Farms or mollusc farming areas with at least one positive animal during the period independent of the number of times the farms or mollusc farming areas has been checked. (29) Farms or mollusc farming areas which health status in the previous period was, in accordance with Part A of Annex III to Directive 2006/88/EC, category I, category II, category III or category IV and have at least one positive animal in this period. In the case of programmes submitted before 1 August 2008, Farms or mollusc farming areas which were not positive to the disease in question in the previous period and have at least one positive animal in this period. (30) Animals Ã  1 000 or total weight of animals removed and disposed of. (31) Member State, zone or compartment as defined in Point 7 of Annex V. (32) Member State, zone or compartment as defined in Point 7 of Annex V. (33) Total number of farms or mollusc farming areas existing in the Member State, zone or compartment as defined in Point 7 of Annex V. (34) Check means to perform a farm/mollusc farming area level test under the programme for the respective disease with the purpose of upgrading, the health status of the farm/mollusc farming area. In this column a farm/mollusc farming area should not be counted twice even if has been checked more than once. (35) Farms or mollusc farming areas with at least one positive animal during the period independent of the number of times the farms or mollusc farming areas has been checked. (36) Farms or mollusc farming areas which health status in the previous period was, in accordance with Part A of Annex III to Directive 2006/88/EC, category I, category II, category III or category IV and have at least one positive animal in this period. (37) Referred either to Veterinary funds either to European Fishery Fund (Council Regulation (EC) No 1198/2006).